


109 HRES 914 IH: Condemning the use of photographs of

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 914
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Cole of Oklahoma
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Condemning the use of photographs of
		  military caskets and funerals for partisan political and fundraising
		  purposes.
	
	
		Whereas 314 of our servicemen and women have given their
			 lives in prosecutng the war in Afghanistan;
		Whereas 2,543 of our servicemen and women have given their
			 lives prosecuting the war in Iraq;
		Whereas the families of the servicemen and women killed in
			 Iraq and Afghanistan deserve the thanks of a grateful Nation;
		Whereas the families and friends of the servicemen and
			 women killed in Iraq and Afghanistan have suffered immensely at the loss of
			 their loved ones; and
		Whereas the families of the servicemen and women killed in
			 Iraq and Afghanistan deserve to have their privacy respected: Now, therefore,
			 be it
		
	
		That the House of Representatives condemns
			 the use of photographs of military caskets and funerals for partisan political
			 and fundraising purposes.
		
